— In a proceeding to stay arbitration of an uninsured motorist claim, Liberty Mutual Insurance Company appeals from a judgment of the Supreme Court, Kings County, dated May 1, 1978, which, after a hearing, determined that the notice of cancellation served by the Government Employees Insurance Company was valid, vacated the stay of arbitration and directed it to proceed to arbitration. Judgment reversed, on the law, with one bill of costs payable jointly by respondents, and application granted. To effectively cancel an insurance policy, there must be strict compliance with the requirements set forth in section 313 of the Vehicle and Traffic Law (Matter of Lion Ins. Co. v Reilly, 61 AD2d 1047; Thomas v Government Employees Ins. Co., 61 AD2d 1044; Duhs v Royal Globe Ins. Co., 63 AD2d 992; Matter of Country Wide Ins. Co. [Meadows], 63 AD2d 951). The notice here was clearly insufficient because it failed to comply with the statutory requirement that the financial security clause be printed in "type of which the face shall not be smaller than twelve point” (see Vehicle and Traffic Law, § 313, subd 1, par [a]; Cohn v Royal Globe Ins. Co., 67 AD2d 993). Mollen, P. J., Suozzi, Rabin and Martuscello, JJ., concur.